— Judgment, Supreme Court, New York County, entered August 1, 1975, which in this article 78 proceeding denied petitioner’s application and dismissed the petition which sought review of the respondent’s determination to dismiss him from his position as a patrolman based on his conviction of a misdemeanor, unanimously affirmed, without costs and without disbursements. The petitioner pleaded guilty to a Class B misdemeanor of falsely reporting an accident. (Penal Law, § 240.50.) He was sentenced to an unconditional discharge and granted a certificate of relief from disabilities pursuant to section 701 of the Correction Law. He was restored to duty after he pleaded guilty and accepted a forfeiture of his pay during the nine months of his suspension pending the criminal proceeding. The plea had been subject to the Commissioner ordering a departmental trial, which was held. Thereafter, having been restored to duty for approximately one year, he was dismissed based on his misdemeanor conviction, and in accordance with subdivision (a) of section 434a-14.0 of the Administrative Code. While the petitioner contends that his having been restored to duty for a year is an estoppel against his dismissal, the Administrative Code provision grants to the Police Commissioner the discretion to order dismissal where there has been conviction of a criminal offense. There was a rational basis for the administrative order. (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222.) Concur— Stevens, P. J., Kupferman, Capozzoli, Lane and Nunez, JJ.